Citation Nr: 0737145	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of April 26, 2003, which granted service 
connection for status post right knee replacement due to 
degenerative arthritis, and whether severance of service 
connection in a January 2005 rating decision was proper.

2.  Whether there was clear and unmistakable error in a 
rating decision of April 26, 2003, which granted service 
connection for status post left knee replacement due to 
degenerative arthritis, and whether severance of service 
connection in a January 2005 rating decision was proper.

3.  Whether there was clear and unmistakable error in a 
rating decision of April 26, 2003, which granted service 
connection for hypertension, and whether severance of service 
connection in a January 2005 rating decision was proper.

4.  Whether there was clear and unmistakable error in a 
rating decision of April 26, 2003, which granted a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), and whether 
termination of a TDIU in a January 2005 rating decision was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.  The veteran retired from the United States Air Force 
Reserves after serving from March 1958 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida which severed service 
connection for a right knee disability, a left knee 
disability, hypertension, and terminated TDIU.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.



FINDINGS OF FACT

1. A rating decision dated April 26, 2003 granted service 
connection for status-post total right knee replacement due 
to degenerative arthritis, status-post total left knee 
replacement due to degenerative arthritis, hypertension, and 
TDIU.

2.  The grant of service connection for status-post total 
right knee replacement due to degenerative arthritis in the 
April 26, 2003 rating decision was not clearly and 
unmistakably erroneous.

3.  The grant of service connection for status-post total 
left knee replacement due to degenerative arthritis in the 
April 26, 2003 rating decision was not clearly and 
unmistakably erroneous.

4. The grant of service connection for hypertension in the 
April 26, 2003 rating decision was clearly and unmistakably 
erroneous.

5.  The grant of a TDIU in the April 26, 2003 rating decision 
was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1. The criteria for severance of service connection for 
status-post total right knee replacement due to degenerative 
arthritis are not met.  38 U.S.C.A. § 5109A (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.6, 3.103, 3.105 (2006).

2.  The criteria for severance of service connection for 
status-post total left knee replacement due to degenerative 
arthritis are not met. 38 U.S.C.A. 38 U.S.C.A. § 5109A (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.6, 3.103, 3.105 (2006).

3. The criteria for severance of service connection for 
hypertension are met. 38 U.S.C.A. § 5109A (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.6, 3.103, 3.105 (2006).
4.  The criteria for severance of a TDIU are not met.  38 
U.S.C.A. § 5109A (West 2002 & Supp 2005); 38 C.F.R. §§ 4.16, 
3.103, 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

II.	Severance

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met. 38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons. The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained. 38 C.F.R. §§ 3.103(b)(2), 3.105(d).  The Court 
has held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).     

The Board notes that in September 2004, the RO proposed to 
sever, and in January 2005, severed service connection for 
status post right knee replacement, status post left knee 
replacement, and hypertension, as well as TDIU due to a clear 
and unmistakable error in the April 26, 2003 rating decision. 

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award. Daniels v. Gober, 10 
Vet. App. 474 (1997).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a).  
Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c).

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the veteran has not contended 
otherwise. See 38 C.F.R. § 3.105(d).  In this case, the 
veteran was originally granted service connection for left 
and right knee replacements, hypertension, and TDIU on April 
26, 2003.  In September 2004, the RO proposed severance of 
these disabilities.  After the proposed reduction in 
September 2004, the veteran was given 60 days to present 
additional evidence and was notified at his address of 
record. Subsequently, the final rating action was taken in 
January 2005 and service connection and TDIU were severed. 
The effective date of the reduction, April 1, 2005.  Thus, 
with respect to severance, the Board finds that the RO 
satisfied the due process requirements set forth in VA 
regulations.

Also, with respect to severance or reduction of a rating, if 
a disability rating has been continued at the same level for 
long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record. 38 C.F.R. § 3.344(a) and (c).  In 
addition, according to 38 C.F.R. § 3.951, ratings in effect 
for 20 years are protected from reduction.  Finally, per 38 
C.F.R. § 3.957, service connection for any disability that 
has been in effect for 10 years or more will not be severed 
absent a showing of fraud, a discharge under conditions less 
than honorable, or a showing of an inadequate period of 
service.

In this case, service connection for status post left and 
right knee replacement and hypertension and TDIU were in 
effect from May 20, 2002 to April 1, 2005, nearly 3 years. 
Consequently, in this case, none of these provisions offer 
the veteran any protection for his prior ratings.

a.	Knees

A review of the evidence of record reflects the following 
with regard to the veteran's knees.  The veteran submitted 
his original application for compensation in May 2002.  He 
indicated that that he injured both knees on January 1, 1961.  
USAF Reserve Personnel Record card indicates that the veteran 
was on inactive duty training on January 14 and 15, 1961 but 
not on January 1, 1961.

In September 2002, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, in which he stated that he 
injured his right knee in 1961 and his left knee in 1963.    

Reports of medical history completed by the veteran in July 
1964 indicate that the veteran suffered a left knee injury on 
November 10, 1963 and noted dislocation, chip fracture of 
fibula, and ruptured tendon.  USAF Reserve Personnel Record 
card indicates that the veteran was on inactive duty training 
on November 2 and 3, 1963 but not on November 10, 1963.  

Medical records indicate that an August 2, 1972 consultation 
sheet noted that the veteran injured (twisted) his right knee 
playing football on July 2, 1972.  USAF Reserve Personnel 
Record card indicates that the veteran was on inactive duty 
training on July 1 and 2, 1972.  That consultation report 
also noted that the veteran's knee pain was aggravated by 
kneeling, squatting, jogging, with a feeling of "giving 
way."      

In addition, the record indicates that the veteran presented 
on May 14, 1977 with complaints of right knee pain from 
prolonged standing and walking.  USAF Reserve Statement of 
Points Earned indicates that the veteran was on active duty 
April 30 to May 13, 1977 and paid inactive duty from May 14, 
1977 to May 15, 1977.  The veteran also presented on June 7, 
1986 with complaints of knee pain for four days returning 
from annual tour and complaints that both knees began to 
swell while performing duty.  USAF Reserve Statement of 
Points Earned indicates that the veteran was on annual tour 
May 24 to June 7, 1986.   

Report of medical examination dated in July 1964 indicate 
normal left knee joint with no effusion, complete range of 
motion.  In March 1968, normal strength and range of motion 
of left knee with no effusion into joint was noted.  In 
February 1969, normal strength and range of motion of left 
knee was noted.  In September 1972 normal range of motion was 
noted.  In February 1978, degenerative arthritis of both 
knees with very slight loss of strength and motion was noted, 
and a profile was instituted, restricting the veteran to 
light duty with no prolonged walking, climbing, lifting, or 
running.  In November 1979, as noted above, the veteran's 
knee pain was noted to be aggravated by kneeling, squatting, 
jogging, with a feeling of "giving way."  In March 1981 and 
March 1985, the veteran's lower extremities were evaluated as 
normal.       

VA examination conducted in November 2002 noted that the 
veteran had pain in both of his knees while in the service, 
that it got progressively worse after discharge, that a 
diagnosis of arthritis was made, and that the veteran 
underwent bilateral surgical replacement of both knee joints 
in 1990s and in 2001.  

With respect to the veteran's right knee disability, the 
Board finds that in consideration of the entire evidence of 
record, to include Air Force Reserve medical and personnel 
records on file, reasonable minds could differ with respect 
to whether "the result would have been manifestly different 
but for" an error.  See Fugo, supra.  It is clear that the 
correct facts were not applied in the April 26, 2003 rating 
determination, as the RO apparently thought the veteran 
retired from active service in August 1989.  In addition, the 
RO apparently viewed the veteran's reserve medical records as 
active duty service medical records.  

However, these records indicate that the veteran did twist 
his right knee playing football on July 2, 1972 while on 
inactive duty training, he did complain of right knee pain 
from prolonged standing and walking after being on active 
duty April 30 to May 13, 1977 and at the time he was on paid 
inactive duty, and he did complain of knee pain after his 
annual tour from May 24 to June 7, 1986.   
    
Accordingly, the Board finds that the grant of service 
connection for status post right knee replacement due to 
degenerative arthritis was severed improperly.  There was a 
basis for the grant of service connection for the right knee 
disability, and the error that the RO made in granting 
service connection for status post total right knee 
replacement due to degenerative arthritis was not outcome-
determinative, that is, the error that was made would not 
have manifestly changed the outcome of the decision.  As 
there is evidence of record that would have supported a grant 
of service connection, i.e., evidence of right knee injury 
during INACDUTRA and subsequent chronic disability, the fact 
that the RO granted service connection based upon an 
inaccurate belief of active duty, does not make the error 
outcome determinative.  In addition, to attack whether the 
evidence relating to the INACDUTRA or ACDUTRA was sufficient 
to warrant a grant would require a weighing of the evidence, 
which is not permitted in a CUE determination.  
  
With respect to the veteran's left knee disability, the Board 
finds that in consideration of the entire evidence of record, 
reasonable minds could differ with respect to whether the 
veteran's left knee disability was not at the very least 
aggravated by service.  As with the veteran's right knee 
disability, these records indicate that during his time in 
the Air Force reserves, he complained of left knee pain 
associated with his active duty for training or inactive duty 
training periods.  
.    
Accordingly, the Board finds that the grant of service 
connection for status post left knee replacement due to 
degenerative arthritis was severed improperly.  There may 
have been a basis for the grant of service connection for the 
left knee disability based on aggravation, and the error that 
the RO made in granting service connection for status post 
total left knee replacement due to degenerative arthritis was 
not outcome-determinative.  As there is evidence of record 
that may have supported a grant of service connection, i.e., 
evidence of aggravation of left knee during INACDUTRA and 
subsequent chronic disability, the fact that the RO granted 
service connection based upon an inaccurate belief of active 
duty, does not make the error outcome determinative.  In 
addition, as noted above, to attack whether the evidence 
relating to the INACDUTRA or ACDUTRA was sufficient to 
warrant a grant would require a weighing of the evidence, 
which is not permitted in a CUE determination.  

Upon consideration of all of the evidence of record, the 
Board finds that the allowances of service connection for 
status post total right and left knee replacements due to 
degenerative arthritis were not clearly and unmistakably 
erroneous.  

b.	Hypertension

With respect to the issue of hypertension, it is clear that 
the correct facts and regulations were not applied in the 
April 26, 2003 rating decision.  The veteran was not on 
active duty service in the 1970s, and the veteran does not 
otherwise contend that he served on active duty in the 1970s.  

There is no competent medical evidence showing that the 
veteran's hypertension was incurred in or aggravated during 
ACDUTRA, or as a result of an injury incurred during 
INACDUTRA. The first indication of elevated blood pressure of 
record is at the July 11, 1970 physical examination.  The 
veteran's blood pressure was recorded as 130/90.  On February 
5, 1978, the veteran's blood pressure was recorded as 142/90 
and a diagnosis of borderline high blood pressure was 
rendered.  On November 2, 1979, the veteran's blood pressure 
was recorded as 142/84, and a note of hypertension since 1974 
controlled with medication was noted.  In an April 23, 1981 
consultation report, it was noted that the veteran's blood 
pressure was recorded as 160/110 and he was considered to 
have hypertension, essential, benign, requiring therapy.

The record indicates that the veteran suffered from 
hypertension since 1974, and there is no indication in the 
record that the veteran had any period of ACTDUTRA in 1974, 
much less that his hypertension had its onset during a 1974 
period of ACDUTRA.

Therefore, basing the grant of service connection on evidence 
of hypertension during "active duty" was clearly and 
unmistakable erroneous.  Accordingly, the Board finds that 
the veteran's April 26, 2003 grant of service connection for 
hypertension was properly severed.

c.	TDIU

With respect to the issue of TDIU, the April 26, 2003 rating 
decision granted the benefits on the basis that the medical 
evidence from Dr. J.E.E. showed that the veteran was not 
employable due to his service-connected disabilities, which 
were moderate to severe and that the VA examiner also opined 
the same.

A December 2001 letter from Dr. J.E.E. stated that the 
veteran had reached a point where his functional independence 
had been threatened with his arthritic knees and hip and that 
it was his feeling that he should not try to seek gainful 
employment which would mandate no strenuous or dexterous use 
of either lower extremity for the rest of his life given his 
size, strength, and the possibility of further deterioration 
of the arthroplasties.  The November 2002 VA examiner noted 
that the veteran did not work but was able to do the 
activities of daily living fairly well, but he had to do it 
slowly.  The examiner noted that the veteran was moderately 
to severely impaired.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  

As noted above, a CUE contemplates an error as to the facts 
or the law, and not one entailing a reasonable exercise of 
rating judgment.  Thus, the question here is whether there 
was any tenable basis for the RO's grant of a TDIU on April 
26, 2003.   The Board notes that despite the absence of a 
medical opinion that the veteran's service-connected 
disabilities were productive of such functional limitations 
as to result in his unemployability and the fact that the VA 
examination report noted the existence of moderate to severe 
disablement of the veteran by virtue of both service-
connected and nonservice-connected disabilities, because the 
veteran's combined disability evaluation of 80 percent is in 
place for status post total left and right knee replacements, 
the Board concludes that there was a plausible basis for the 
RO's grant of a TDIU on April 26, 2003.  The award of a TDIU 
was, therefore, not CUE.


ORDER

There was not CUE in granting service connection for status 
post total right knee replacement due to degenerative 
arthritis; consequently, restoration of service connection is 
granted.

There was not CUE in granting service connection for status 
post total left knee replacement due to degenerative 
arthritis; consequently, restoration of service connection is 
granted.

There was CUE in granting service connection for 
hypertension; consequently, restoration of service connection 
is denied.

There was not CUE in granting a TDIU; consequently, 
restoration of TDIU is granted.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


